Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 10/9/2020.
2.	Claims 1-13 and 15-21 are pending in this application. Claims 1, 8 and 16 are independent claims. In the instant Amendment, claims 1-13 and 15-20 were amended and claim 21 was added.
3.	Claims 1-13 and 15-20 are allowed in accordance with the following Examiner’s Amendment.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mike Cicero on January 8, 2020.

The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method, comprising:
receiving, from one or more data sources, content associated with a user;

receiving, via the configuration UI, second user input that defines a second activity identifier that indicates a second activity that is engaged in by the user;
based on the first user input and the second user input, causing an artificial intelligence (AI) engine to analyze the content based on an AI model to determine:
a first topic, from the content associated with the user, that is associated with the first activity that is engaged in by the user, and
a second topic, from the content associated with the user, that is associated with the second activity that is engaged in by the user;
rendering, via the configuration UI, at least:
a first topic identifier UI element that identifies the first topic determined to be associated with the first activity that is engaged in by the user, and
a second topic identifier UI element that identifies the second topic determined to be associated with the second activity that is engaged in by the user;
causing the AI engine to generate an activity graph that is associated with the user and that includes:
a first node that corresponds to the first activity, 
a second node that corresponds to the second activity, 
a third node that corresponds to the first topic and that is linked, within the activity graph, to the first node that corresponds to the first activity, and
a fourth node that corresponds to the second topic and that is linked, within the activity graph, to the second node that corresponds to the second activity;

receiving fourth user input refuting that the second topic is associated with the second activity that is engaged in by the user; and
updating the AI model and the activity graph in association with the user based on refuting that the second topic is associated with the second activity that is engaged in by the user.

2.	(Previously Presented) The computer-implemented method of claim 1, wherein the method further comprises:
providing data describing an association of the first topic identified by the first topic identifier UI element to the AI engine for updating an AI model used by the AI engine to identify one or more topics associated with the first activity identifier.

3.	(Previously Presented) The computer-implemented method of claim 1, wherein the first topic identifier UI element is sized according to a volume of the content associated with the first topic.

4.	(Previously Presented) The computer-implemented method of claim 1, wherein the first topic identifier UI element is sized according to a relevance of the first topic.


receiving fifth user input for resizing the first topic identifier UI element; and
responsive to the fifth user input, providing data to the AI engine for reducing or increasing the relevance of the first topic identified by the first topic identifier UI element in the AI model used by the AI engine to identify topics associated with the  first activity identifier.

6.	(Previously Presented) The computer-implemented method of claim 1, wherein the  first topic identifier UI element is ordered, in relation to one or more other topic identifier UI elements, according to a relevance of the first topic in relation to one or more topics that are individually associated with the one or more other topic identifier UI elements.

7.	(Previously Presented) The computer-implemented method of claim 6, further comprising:
receiving fifth user input reordering the one or more other topic identifier UI elements; and
responsive to receiving the user input reordering the one or more other topic identifier UI elements, providing data to the AI engine for modifying the relevance of the reordered UI elements in the AI model.

8.	(Currently Amended) A computing system, comprising:

a computer storage medium having computer-executable instructions stored thereupon which, when executed by the one or more processors, cause the computing system to:
receive, from one or more data sources, content associated with a user;
receive, via a configuration user interface (UI), first user input that defines a first activity identifier that indicates a first activity that is engaged in by the user;
receive, via the configuration UI, second user input that defines a second activity identifier that indicates a second activity that is engaged in by the user;
based on the first user input and the second user input, cause an artificial intelligence (AI) engine to analyze the content based on an AI model to determine:
a first topic, from the content associated with the user, that is associated with the first activity that is engaged in by the user, and
a second topic, from the content associated with the user, that is associated with the second activity that is engaged in by the user;
render, via the configuration UI, at least:
a first topic identifier UI element that identifies the first topic determined to be associated with the first activity that is engaged in by the user, and
a second topic identifier UI element that identifies the second topic determined to be associated with the second activity that is engaged in by the user;
cause the AI engine to generate an activity graph that is associated with the user and that includes:
a first node that corresponds to the first activity, 
a second node that corresponds to the second activity, 
a third node that corresponds to the first topic and that is linked, within the activity graph, to the first node that corresponds to the first activity, and
a fourth node that corresponds to the second topic and that is linked, within the activity graph, to the second node that corresponds to the second activity;
receive, via the configuration UI, third user input confirming that the first topic is associated with the first activity that is engaged in by the user; 
receive fourth user input refuting that the second topic is associated with the second activity that is engaged in by the user; and
update the AI model and the activity graph in association with the user based on refuting that the second topic is associated with the second activity that is engaged in by the user. 

9.	(Previously Presented) The computing system of claim 8, wherein the computer storage medium has further computer-executable instructions stored thereupon to:


10.	(Previously Presented) The computing system of claim 8, wherein the first topic identifier UI element is sized according to a relevance of the first topic in relation to one or more other topics.

11.	(Previously Presented) The computing system of claim 10, wherein the computer storage medium has further computer-executable instructions stored thereupon to:
receive fifth user input for resizing the first topic identifier UI element; and
responsive to receiving the fifth user input resizing the individual topic identifier UI element, provide data to the AI engine for reducing or increasing the relevance of the first topic in the AI model.

12.	(Previously Presented) The computing system of claim 8, wherein the computer storage medium has further computer-executable instructions stored thereupon to:
receive a selection of the first topic identifier UI element; and
responsive to receiving the selection, present data in the configuration UI that identifies instances of the content associated with the first topic.


receive fifth user input associating an instance of the content with the first topic identifier UI element; and
responsive to receiving the fifth user input associating the instance of the content with the first topic identifier UI element, providing data describing the association of the instance of the content with the first topic to the AI engine for updating the AI model.

14.	(Cancelled) 

15.	(Previously Presented) The computing system of claim 8, wherein the first topic identifier UI element comprises a photo of a person associated with the first topic.

16.	(Currently Amended) A computer storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors of a computing system, cause the computing system to:
receive, from one or more data sources, content associated with a user;
receive, via a configuration user interface (UI), first user input that defines a first activity identifier that indicates a first activity that is engaged in by a user;
receive, via the configuration UI, second user input that defines a second activity identifier that indicates a second activity that is engaged in by the user;

a first activity identifier UI element corresponding to the first activity identifier, and 
a second activity identifier UI element corresponding to the second activity identifier; 
based on the first user input and the second user input, cause an artificial intelligence (AI) engine to analyze the content based on an AI model to determine:
a first topic, from the content associated with the user, that is associated with the first activity that is engaged in by the user, and
a second topic, from the content associated with the user, that is associated with the second activity that is engaged in by the user;
render, via the configuration UI, at least:
a first topic identifier UI element that identifies the first topic determined to be associated with the first activity that is engaged in by the user, and
a second topic identifier UI element that identifies the second topic determined to be associated with the second activity that is engaged in by the user;
cause the AI engine to generate an activity graph that is associated with the user and that includes:
a first node that corresponds to the first activity, 
a second node that corresponds to the second activity, 
a third node that corresponds to the first topic and that is linked, within the activity graph, to the first node that corresponds to the first activity, and
a fourth node that corresponds to the second topic and that is linked, within the activity graph, to the second node that corresponds to the second activity;
receive, via the configuration UI, third user input confirming that the first topic is associated with the first activity that is engaged in by the user;
receive fourth user input refuting that the second topic is associated with the second activity that is engaged in by the user; and
update the AI model and the activity graph in association with the user based on refuting that the second topic is associated with the second activity that is engaged in by the user.

17.	(Previously Presented) The computer storage medium of claim 16, wherein each of the first topic identifier UI element and the second topic identifier UI element are sized according to a relevance of the first topic in relation to the second topic.

18.	(Previously Presented) The computer storage medium of claim 16, wherein each of the first topic identifier UI element and the second topic identifier element are ordered according to a relevance of the first topic in relation to the second topic.



20.	(Previously Presented) The computer storage medium of claim 16, wherein the first topic identifier UI element comprises a photo of a person associated with the first topic.

21. 	(Cancelled).


Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
The prior art or record does not teach or fairly suggest the specific combination of claim limitations as currently amended.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-Th 8:00a - 6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.